EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-193188 (filed on 10/03/2017) and JP2018-009641 (filed on 01/24/2018) was received with the present application.

Election/Restrictions

This application is in condition for allowance except for the presence of claim 3, which is directed to Invention II (drawn to a method for manufacturing a metal ring of a metal belt for a continuously variable transmission) that is non-elected without traverse (in the reply filed on 11/18/2020). Accordingly, claim 3 has been cancelled after consulting with the applicant. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Belinda Lee on 06/04/2021.

The application has been amended as follows: 

In the Claims:
Claim 3 is canceled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed.
Claims 2 and 4 were canceled by the applicant in the amendments filed on 05/19/2021, and claim 3 was canceled by the examiner for the reasons set forth above.

the mesh-like outer circumferential projection is provided with a surface defect layer such that said surface defect layer exist on said mesh-like outer circumferential projection; wherein, the mesh-like outer circumferential projection has a projection height that is smaller than the projection height of the mesh-like inner circumferential projection, while the projection height of the mesh-like outer circumferential projection is also greater than the thickness of the surface defect layer. As detailed in the previous office action (mailed on 03/19/2021), Deladi et al. (International Patent Application Publication WO2012/081974Al) in view of Murakami et al. (Japanese Patent Publication JP2013024292A) and Ando et al. (U.S PGPUB 2016/0153524) teach a metal belt having a substantially similar structural configuration to the metal belt in applicant’s claimed invention. Where, Ando et al. suggest providing the outer circumferential surface of the outermost metal ring in the endless metal ring assembly of the modified metal belt taught by Deladi et al. and Murakami et al, with a surface defect layer that has a thickness smaller than the projection height of the mesh-like outer circumferential projection on said outermost metal ring. However, as noted in the applicant’s remarks filed on 05/19/2021, the surface defect layer in Ando et al. reference does not exist on top of the mesh-like circumferential projection on the metal ring. In fact, at paragraphs 0056, Ando et al. explicitly teaches away from applying the surface defect layer on the mesh-like circumferential projection on the metal ring (that is, said surface defect layer is specifically removed from the mesh-like outer circumferential projection on the outer circumferential surface of the metal ring during the manufacturing process of said metal ring); in other words, the surface defect layer is provided only in the areas of the outer circumferential surface of the metal ring that does not include the mesh-like outer circumferential projection, and is not provided on top of the mesh-like outer circumferential projection. Therefore, the combined teachings in Deladi et al, Murakami et al, and Ando et al, fail to disclose or render obvious a metal belt that has the precise combination of features/ characteristics described within claim 1 limitations; especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the metal belt claimed by the applicant within claim 1, appears to be allowable over prior art cited by the examiner. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654